Case 2:19-cv-22024-JMV-JBC Document 28 Filed 05/05/20 Page 1 of 2 PagelD: 482

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

VALERIE PALMIERI, individually and on behalf
of all others similarly situated,

Plaintiff,
Vv.

INTERVET INC. d/b/a MERCK ANIMAL
HEALTH, a subsidiary of MERCK & CO., INC.,

Defendant.

 

 

CIVIL ACTION NO. 2:19-cv-22024-
JMV-JBC

STIPULATION EXTENDING DEADLINES IN DKT. NO. 26

IT [S HEREBY STIPULATED AND AGREED by and between the undersigned that,

pursuant to Standing Order 2020-09, the time within which Plaintiff Valerie Palmicri may

amend her complaint is extended from May 4, 2020 to and including June 3, 2020.

ff IS FURTHER STIPULATED AND AGREED by and between the undersigned that

the deadline for Defendant Intervet, Inc. d/b/a Merck Animal Health to answer, move, or

otherwise respond to Plaintiff's amended complaint is July 20, 2020. If Defendant files a motion

to dismiss, Plaintiff shall have until August 17, 2020 to file an opposition to that motion, and

Defendant shall have until August 31, 2020 to file a reply in support of that motion.

McCarter & English, LLP
Attorneys for Defendant

DiCello Levitt Gutzler LLC
Attorneys for Plaintiff
Case 2:19-cv-22024-JMV-JBC Document 28 Filed 05/05/20 Page 2 of 2 PagelD: 483

By: /s/ Kristofor T. Henning : By: /s/ Mark A. DiCello
Kristofor T. Henning ~ Mark A. DiCello
Natalie Watson Amy E. Keller (Admitted Pro
Theresa A. Dill Hac Vice)

DATED: May 4, 2020

eh y
SO ORDERED this 9 day of 2020.

2,

    

 

Hon. James B. rk, I
